DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 as originally filed have been examined in this application.  This communication is the first action on the merits.
Information Disclosure Statement
An information disclosure statement (IDS) has not been submitted.
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a machine (claims 1-32), which recite steps of providing data to the analytics engine, the data pertaining to a patient in the healthcare facility, the plurality of equipment including at least one of the following: a patient support apparatus, a nurse call computer, a physiological monitor, a patient lift, a locating computer of a locating system, or an incontinence detection pad, wherein the analytics engine analyzes the data from the plurality of equipment to determine in substantially real time at least one of the following: a first score relating to a risk of the patient developing sepsis, a second score relating to a risk of the patient falling, and a third score relating to a risk of the patient developing a pressure injury, and a computer coupled to the analytics engine and coordinating a caregiver rounding interval at which at least one caregiver assigned to the patient is required to check in on the patient, wherein the computer automatically decreases the caregiver rounding interval in response to the at least one of the first, second, or third scores increasing 
These steps of providing data to the analytics engine, the data pertaining to a patient in the healthcare facility, the plurality of equipment including at least one of the following: a patient support apparatus, a nurse call computer, a physiological monitor, a patient lift, a locating computer of a locating system, or an incontinence detection pad, wherein the analytics engine analyzes the data from the plurality of equipment to determine in substantially real time at least one of the following: a first score relating to a risk of the patient developing sepsis, a second score relating to a risk of the patient falling, and a third score relating to a risk of the patient developing a pressure injury, and a computer coupled to the analytics engine and coordinating a caregiver rounding interval at which at least one caregiver assigned to the patient is required to check in on the patient, wherein the computer automatically decreases the caregiver rounding interval in response to the at least one of the first, second, or third scores increasing from a first value to a second value and wherein the computer automatically increases the caregiver rounding interval in response to the at least one of the first, second, or third scores decreasing from the second value to the first value, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims are directed to organizing patient data to schedule a caregiver’s patient rounding interval. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of the analytics engine, the plurality of equipment, and the computer amounts to invoking computers as a 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. The claims do not include any further additional elements that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims recite additional subject matter which further narrow or define the abstract idea embodied in the claims (such as claims 2-32, reciting particular aspects of how data may be collected from monitoring devices, how data may be analyzed and displayed, which components are included in the system used to perform the abstract idea, and which data may be included in the system’s analyses).
The dependent claims do not include additional elements which integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of the displays of claims 2 and 13, the plurality of equipment of claims 3-6 and 12, the vital sign sensor of claim 14, the mobile device of claims 21-22, the bed or stretcher of claim 25, the physiological monitors of claim 27, the chair monitor of claim 28, the toilet monitor of claim 29, and the physiological monitor and sensor of claim 30 amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. The dependent claims do not include any further additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-19, 21-22, 25-28, and 30-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halperin et al. (US 2013/0267791 A1).



Regarding claim 1, Halperin teaches
A system for use in a healthcare facility, the system comprising an analytics engine ([0502] and [0543] teach system 120, which collects and processes patient information), a plurality of equipment providing data to the analytics engine, the data pertaining to a patient in the healthcare facility (Halperin teaches patient monitoring systems 10 utilize a plurality of sensors to capture a patient’s data, such as his or her location ([0537]), and reports the data to system 120 ([0538])), the plurality of equipment including at least one of the following: a patient support apparatus, a nurse call computer, a physiological monitor, a patient lift, a locating computer of a locating system, or an incontinence detection pad ([0543] teaches the plurality of systems 10 are in communication with analytics engine system 120, which is located in the hospital’s nurse station (equivalent to a nurse call computer)), wherein the analytics engine analyzes the data from the plurality of equipment to determine in substantially real time at least one of the following ([0540] teaches system 120 uses data from systems 10 to determine a reminder to display to a nurse, equivalent to analyzing the data, and presents it to the nurse as well as communicates it to the nurse’s mobile device, equivalent to real time monitoring): a first score relating to a risk of the patient developing sepsis ([0452] teaches determining a Modified Early Warning Score (MEWS) using patient data such as heart rate, respiratory rate, temperature, or blood pressure to determine a continuous, real time MEWS, and according to [0445], can be used to predict the onset of sepsis), a second score relating to a risk of the patient falling ([0541] teaches determining if a patient is trying to get out of bed on his own which may create a risk of falling, equivalent to determining a falling risk), and a third score relating to a risk of the patient developing a pressure injury, and a computer coupled to the analytics engine and coordinating a caregiver rounding interval at which at least one caregiver assigned to the patient is required to check in on the patient ([0548] teaches using a timer to determine when caregiver should be alerted to check on the patient), wherein the computer automatically decreases the caregiver rounding interval in response to the at least one of the first, second, or third scores increasing from a first value to a second value ([0541] teaches setting timers and detecting when a patient has exited his or her bed, and sending a reminder to a nurse and other nurses, equivalent to decreasing rounding interval, if the threshold time for a bed exit has been surpassed, equivalent to an increase from a first score to a second score), and wherein the computer automatically increases the caregiver rounding interval in response to the at least one of the first, second, or third scores decreasing from the second value to the first value ([0541] teaches timing the duration that a patient stays in bed, and sending a reminder to a nurse to visit the patient every set amount of time, equivalent to a set rounding protocol time, while detecting when the patient is sleeping and thus is at less risk 
Regarding claim 2, Halperin teaches the limitations of claim 1.  Halperin further teaches
a plurality of displays communicatively coupled to the analytics engine and operable to display the at least two first, second, and third scores ([0449] teaches a user interface is used to notify a user of a predicted or occurring episode determined by the analytics engine and can display currently monitored and previously measured parameters, which includes at least a current and past first, second, and third score), the plurality of displays comprising at least two of the following: a status board display located at a master nurse station, an in-room display provided by a room station of a nurse call system ([0543] teaches data collected from a system 10 is accumulated and presented at system 120 on a display, which can be located in a hospital nurse’s nurse station), an electronic medical records (EMR) display of an EMR computer, and a mobile device display of a mobile device of a caregiver assigned to the patient ([0543] teaches data collected from a system 10 can also be displayed on a mobile device assigned to a nurse).
Regarding claim 3, Halperin teaches the limitations of claim 1.  Halperin further teaches
the plurality of equipment includes at least three of the following: the patient support apparatus ([0503] teaches a patient monitoring system, equivalent to a patient support apparatus), the nurse call computer ([0053] teaches the system may communicate with a central monitoring system that is set in a nurse’s station, equivalent to a nurse call computer), the physiological monitor ([0447] teaches measuring clinical parameters such as heart, respiratory rate, and motion as taught in [0493], equivalent to a physiological monitor — measuring clinical parameters as taught by Halperin is interpreted under the broadest reasonable interpretation as monitoring physiological parameters), the patient lift, the locating computer ([0499] teaches using RFID elements as part of a location-sensing system, equivalent to a locating computer), and the incontinence detection pad ([0493] teaches detecting changes in parameters which may indicate an upcoming incontinence event, equivalent to incontinence detection).
Regarding claim 4, Halperin teaches the limitations of claim 1.  Halperin further teaches
the plurality of equipment includes at least four of the following: the patient support apparatus ([0503] teaches a patient monitoring system, equivalent to a patient support apparatus), the nurse call computer ([0053] teaches the system may communicate with a central monitoring system that is set in a nurse’s station, equivalent to a nurse call computer), the physiological monitor ([0447] teaches measuring clinical parameters such as heart, respiratory rate, and motion as taught in [0493], equivalent to a physiological monitor — measuring clinical parameters as taught by Halperin is interpreted under the broadest reasonable interpretation as monitoring physiological parameters), the patient lift, the locating computer ([0499] teaches using RFID elements as part of a location-sensing system, equivalent to a locating computer), and the incontinence detection pad ([0493] teaches detecting changes in parameters which may indicate an upcoming incontinence event, equivalent to incontinence detection).
Regarding claim 5, Halperin teaches the limitations of claim 1.  Halperin further teaches
the plurality of equipment includes at least five of the following: the patient support apparatus ([0503] teaches a patient monitoring system, equivalent to a patient support apparatus), the nurse call computer ([0053] teaches the system may communicate with a central monitoring system that is set in a nurse’s station, equivalent to a nurse call computer), the physiological monitor ([0447] teaches measuring clinical parameters such as heart, respiratory rate, and motion as taught in [0493], equivalent to a physiological monitor — measuring clinical parameters as taught by Halperin is interpreted under the broadest reasonable interpretation as monitoring physiological parameters), the patient lift, the locating computer ([0499] teaches using RFID elements as part of a location-sensing system, equivalent , and the incontinence detection pad ([0493] teaches detecting changes in parameters which may indicate an upcoming incontinence event, equivalent to incontinence detection).
Regarding claim 11, Halperin teaches the limitations of claim 1.  Halperin further teaches
the analytics engine also receives additional data from an international pressure ulcer prevalence (IPUP) survey for the patient ([0463] teaches identifying body movements which include repositioning of areas which are most prone to pressure ulcer development, and [0464] teaches evaluating, equivalent to surveying, if the movement involved a significant change in weight distribution of the patient) and analyzes the additional data in connection with determining at least one of the first, second, and third scores ([0463] teaches identifying posture changes using a sensor as in [0464]. The system detects a significant change in the weight distribution of the patient in order to help clinicians prevent pressure ulcers, equivalent to analyzing the additional data in connection with determining the third score).
Regarding claim 12, Halperin teaches the limitations of claim 1.  Halperin further teaches
the analytics engine communicates the at least two first, second, and third scores to at least one piece of equipment of the plurality of equipment ([0632] teaches an output may be generated that is indicative of a deviation of a patient’s scores [0449] from baseline values. The scores may be compared to threshold values using an electronic medication monitoring device [0632], equivalent to communicating the scores to at least one piece of equipment).
Regarding claim 13, Halperin teaches the limitations of claim 12.  Halperin further teaches
the at least one piece of equipment of the plurality of equipment includes a device display and wherein steps for lowering at least one of the first, second, and third scores is displayed on the device display ([0467] teaches system 10 is used to reduce patient falls, i.e. lowering the second score, by generating an alert when a patient sits up, thus providing an early 
Regarding claim 14, Halperin teaches the limitations of claim 1.  Halperin further teaches
data from the patient support apparatus includes at least one patient vital sign sensed by at least one vital sign sensor integrated into the patient support apparatus ([0459] teaches a pressure/vibration sensor such as a piezoelectric sensor or accelerometer which is installed in, on, or under the resting surface of the patient, and can measure breathing and heartbeat-related motion of the patient, i.e. vital signs. [0479] teaches the sensor can detect an increase in heart rate or level of restlessness).
Regarding claim 15, Halperin teaches the limitations of claim 14.  Halperin further teaches
the at least one patient vital sign sensed by the at least one vital sign sensor includes heart rate or respiration rate ([0459] teaches a pressure/vibration sensor such as a piezoelectric sensor or accelerometer which is installed in, on, or under the resting surface of the patient, and can measure breathing and heartbeat-related motion of the patient, i.e. vital signs. [0479] teaches the sensor can detect an increase in heart rate or level of restlessness).
Regarding claim 16, Halperin teaches the limitations of claim 14.  Halperin further teaches
data from the patient support apparatus further includes patient weight ([0457] teaches a weight sensor which is used according to [0252] to measure the weight of a patient resting on a resting surface).
Regarding claim 17
data from the patient support apparatus includes patient weight ([0457] teaches a weight sensor which is used according to [0252] to measure the weight of a patient resting on a resting surface) and a position of the patient on the patient support apparatus ([0394]-[0396] teach a motion sensor configured to sense the motion of a patient continuously and in conjunction with the patient weight data, identify a posture change of the patient, i.e. identify a position of the patient).
Regarding claim 18, Halperin teaches the limitations of claim 17.  Halperin further teaches
data from the patient support apparatus further includes data indicative of an amount of motion by the patient while supported on the patient support apparatus ([0394]-[0396] teach a motion sensor configured to sense the motion of a patient continuously and generate a motion signal in response, which is used with the weight sensor to allow the system to perform motion analysis that identifies a posture change, i.e. data indicative of an amount of motion by the patient while supported on the patient support apparatus).
Regarding claim 19, Halperin teaches the limitations of claim 1.  Halperin further teaches
data from the physiological monitor includes one or more of the following: heart rate data, electrocardiograph (EKG) data, respiration rate data, patient temperature data, pulse oximetry data, and blood pressure data ([0500] teaches one or more contact sensors applied to the patient, such as a blood oxygen monitor 86, e.g. a pulse oximeter, an ECG monitor 62, or a temperature sensor 80 and provide data to the system).
Regarding claim 21, Halperin teaches the limitations of claim 1.  Halperin further teaches
the analytics engine initiates a message to a mobile device of the at least one caregiver assigned to the patient if the first, second, or third score increases from a previous value ([0543] teaches the nurse is assigned a mobile phone or pager, and accordingly, the nurse gets the alerts related only to the patients assigned to that nurse, which can include vital signs 
Regarding claim 22, Halperin teaches the limitations of claim 1.  Halperin further teaches
the analytics engine initiates a message to a mobile device of the at least one caregiver assigned to the patient if the first, second, or third score reaches a threshold value ([0344] teaches generating an alert in response to detecting that the patient has not moved from the bed to the chair for a period of time that is greater than a given threshold, which increases the pressure ulcer risk past a threshold for alerting a nurse).
Regarding claim 25, Halperin teaches the limitations of claim 1.  Halperin further teaches
the patient support apparatus comprises a patient bed or a stretcher ([0459] teaches a pressure/vibration sensor, which is installed in, on, or under a resting surface upon which the patient rests, wherein the resting surface can be a mattress, mattress covering, a sheet, or a mattress pad).
Regarding claim 26, Halperin teaches the limitations of claim 1.  Halperin further teaches
the analytics engine also receives additional data relating to at least one of the following: fluid input and output, cardiac output, comorbidities, and bloodwork, and wherein the analytics engine analyzes the additional data in connection with determining at least one of the first, second, and third scores ([0628] teaches system 10 is used to monitor compliance of the patient with a protocol of use of a continuous positive airway pressure device that is used to prevent sleep apnea, which can be a comorbidity with cardiac condition, which is an indicator used to determine the first score).
Regarding claim 27, Halperin teaches the limitations of claim 1.  Halperin further teaches
the physiological monitor comprises at least one of the following: a wireless patch sensor attached to the patient, an ambulatory cardiac monitor, an EKG, a respiration rate monitor, a blood pressure monitor, a pulse oximeter, and a thermometer ([0500] teaches one or more contact sensors applied to the patient, such as a blood oxygen monitor 86, e.g. a pulse oximeter, an ECG monitor 62, or a temperature sensor 80, where the sensors can transmit data within wireless range of the system).
Regarding claim 28, Halperin teaches the limitations of claim 1.  Halperin further teaches
the plurality of equipment further comprises a chair monitor to monitor patient movement while the patient is seated on a chair ([0458] teaches motion sensor 30 may be coupled to a chair upon which the patient sits, and may sense the motion of the patient while the patient is sitting in the chair and generate a motion sensor signal in response to the patient’s movements in the chair).
Regarding claim 30, Halperin teaches the limitations of claim 1.  Halperin further teaches
the analytics engine is configured to receive patient demographics data of the patient including at least one of age ([0451] teaches receiving demographic information such as age), race, and weight ([0252] teaches a weight sensor configured to be coupled to the resting surface, to measure weight of a patient resting on the resting surface); wherein the analytics engine is configured to receive comorbidity data of the patient including data indicating that the patient has at least one of the following medical conditions: acquired immunodeficiency syndrome (AIDS), anemia, chronic congestive heart failure ([0028] teaches congestive heart failure), asthma ([0028] teaches asthma), cancer, chronic obstructive pulmonary disease (COPD) ([0028] teaches COPD), coronary artery disease, cystic fibrosis ([0028] teaches cystic fibrosis), dementia, emphysema, alcohol or drug abuse, stroke, pulmonary emboli, a history of sepsis, type 1 diabetes ([0028] teaches diabetes), morbid obesity, neuromuscular disease, prior intubation ([0553] teaches determining that a patient has been on a ventilator, i.e. intubated), scoliosis, smoker, delirium, asplenic, bone marrow transplant, cirrhosis, dialysis, diverticulosis, heart valve disorders, inflammatory bowel disease, joint replacement, leukopenia, malignancy, neoplasm, organ transplant, peripheral vascular disease, renal disease, pressure injury, recent abortion, recent childbirth, seizures, sickle cell anemia, or terminal illness; wherein the analytics engine is configured to receive physiological data measured by a physiological monitor having at least one sensor coupled to, or in communication with, the patient, the physiological data being dynamic and changing over time while the patient is being monitored by the physiological monitor ([0373] teaches a sensor configured to continuously sense vital sign information of a patient and generate a sensor signal in response thereto, and [0377] teaches the sensor signal is continuously received); and wherein the analytics engine is configured to calculate a risk score of the patient in substantially real time based on the patient demographics data, the comorbidity data, and the physiological data ([0377] teaches based on both the continuously received sensor signal and the periodically received data, which includes the patient demographics and comorbidity data, calculate a continuously changing score that is indicative of the condition of a patient).
Regarding claim 31, Halperin teaches the limitations of claim 1.  Halperin further teaches
receive dynamic clinical variables ([0153] teaches a first sensor configured to measure a clinical parameter of a patient) and vital signs information ([0373] teaches a sensor configured to continuously sense vital sign information of a patient of the patient), use the vital signs information to develop prior vital signs patterns and current vital signs patterns ([0300] teaches dividing respiratory motion data into time windows, equivalent to prior and current patterns), compare the prior vital signs patterns with the current vital signs patterns ([0300] teaches dividing respiratory motion data into time windows, equivalent to prior and current patterns, and comparing the prior and current patterns to identify unstable respiratory signals), receive one or more of the following: static variables of the patient, subjective complaints of the patient, prior healthcare utilization patterns of the patient ([0277] teaches receiving data about a patient’s use of a ventilator, equivalent to prior healthcare utilization patterns of the patient), or social determinants of health data of the patient, and use the dynamic clinical variables, the vital signs information, the results of the comparison of the prior vital signs patterns with the current vital signs patterns, and the one or more of the static variables, the subjective complaints, the healthcare utilization patterns, or the social determinants of health data in an algorithm to detect or predict that the patient has sepsis or is likely to develop sepsis ([0445] teaches using respiratory patterns, equivalent to the vital signs and comparisons, and heartbeat patterns, equivalent to a dynamic clinical variable to predict oncoming sepsis or monitor the progression of currently occurring sepsis.  [0449] further teaches using data such as the patient’s use of a ventilator as in [0277], which is equivalent to prior healthcare utilization patterns of the patient, to predict or monitor a clinical episode, which according to [0445] includes sepsis).
Regarding claim 32, Halperin teaches the limitations of claim 1.  Halperin further teaches
a risk determination is made or one or more of the first, second, or third scores is calculated based on one or more of the data elements listed in Table 11 ([0628] teaches determining that the lack of use of the medication has resulted in a 20 percent increase in heart rate in sleep which is associated with a 50 percent increase in the prevalence of heart attacks).
Claim Rejections - 35 USC § 103























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin (US 2013/0267791 A1), in view of Huster et al. (US 2012/0089419 A1).
Regarding claim 6, Halperin teaches the limitations of claim 1.  Halperin further teaches
the patient support apparatus, the nurse call computer ([0503] teaches a patient monitoring system, equivalent to a patient support apparatus, may communicate with a central monitoring system that is set in a nurse’s station, equivalent to a nurse call computer), the physiological monitor ([0447] teaches measuring clinical parameters such as heart, respiratory rate, and motion as taught in [0493], equivalent to a physiological monitor — measuring clinical parameters as taught by Halperin is interpreted under the broadest reasonable interpretation as monitoring physiological parameters), the locating computer ([0499] teaches using RFID elements as part of a location-sensing system, equivalent to a locating computer), and the incontinence detection pad ([0493] teaches detecting changes in parameters which may indicate an upcoming incontinence event, equivalent to incontinence detection).
Halperin does not explicitly teach, but Huster teaches
The patient lift ([0071] teaches a patient lift frame which is connected to sensors as in [0096] to provide data about a patient on the lift)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Halperin the ability to collect patient lift data as in Huster with the motivation to improve patient safety and enhance patient outcomes, as recognized by Huster in [0137].
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (US 2013/0267791 A1), in view Sachanandani et al. (US 2008/0161700 A1).
Regarding claim 7, Halperin teaches the limitations of claim 1.  Halperin further teaches
each of the first, second, and third scores is normalized by the analytics engine ([0558]-[0563] teach estimating the current normalized respiration amplitude, where the normalized respiration amplitude is measured in reference to heart pulse amplitude) so as to have a minimum value and a maximum value that is common to each of the other first, second, and third scores.
Halperin does not explicitly teach, but Sachanandani teaches
so as to have a minimum value and a maximum value that is common to each of the other first, second, and third scores ([0111] teaches the patient compliance index is normalized, i.e. normalizing scores, such as to provide a range of values from 0 to 1.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Halperin the ability to normalize scores as in 
Regarding claim 8, Halperin teaches the limitations of claim 1.  Halperin does not explicitly teach, but Sachanandani teaches
the minimum value is 0 for each of the first, second, and third scores ([0111] teaches the patient compliance index is normalized to provide a range of values from 0 to 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Halperin the ability to make each of the scores have a minimum value of 0 with the motivation to reduce the number of false indications and improve accuracy, as recognized by Sachanandani in [0171].
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (US 2013/0267791 A1), in view Rothman et al. (US 2009/0105550 A1).
Regarding claim 9, Halperin teaches the limitations of claim 1.  Halperin does not explicitly teach, but Rothman teaches
the minimum value is 1 for each of the first, second, and third scores ([0041] teaches comparing a patient’s health score with a standard to determine a category which includes words such as critical, critical but stable, serious, serious but stable, fair, or good, or can include numbers such as 1-5, i.e. a minimum of 1 and a maximum of 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Halperin the ability to have a minimum value of 1 as in Rothman with the motivation to improve the quality and continuity of medical care, as recognized by Rothman in [0163].
Regarding claim 10
the maximum value is 5 for each of the first, second, and third scores ([0041] teaches comparing a patient’s health score with a standard to determine a category which includes words such as critical, critical but stable, serious, serious but stable, fair, or good, or can include numbers such as 1-5, i.e. a minimum of 1 and a maximum of 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Halperin the ability to have a maximum value of 5 as in Rothman with the motivation to improve the quality and continuity of medical care, as recognized by Rothman in [0163].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin (US 2013/0267791 A1), in view Deterding (WO 2017/091726 Al).
Regarding claim 20, Halperin teaches the limitations of claim 1.  Halperin further teaches
the first score is at or near a maximum value if the following criteria exist: ii) the patient's heart rate is greater than 90 beats per minute ([0601] teaches abnormal heart rate patterns, such as changes in a heart rate average baseline, for example an increase from 80 beats per minute to 120 beats per minute, which is greater than 90 beats per minute); and iii) the patient's respiration rate is greater than 20 respirations per minute ([0453] teaches respiratory rate in breaths per minute is monitored against a threshold between 5 and 20, and a clinician is alerted if the score changes by more than the threshold).
Halperin does not explicitly teach, but Deterding teaches
i) the patient's temperature is greater than about 38.30 Celsius (C) (about 101.0 Fahrenheit (F)) or less than about 35.60 C (about 96.0 F) ([0095] and Example on p. 22 teach having a temperature of 101F and determining to notify the caregiver).
.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (US 2013/0267791 A1), in view Croghan et al. (US 2012/0271654 A1).
Regarding claim 23, Halperin teaches the limitations of claim 1.  Halperin further teaches
the analytics engine also receives additional data relating the patient and analyzes the additional data in connection with determining at least one of the first, second, and third scores ([0498] teaches if there is no large body motion detected and the heart rate shows high variability, it may be an indication for an unstable heart rate, which is in connection with the sepsis score.
Halperin does not explicitly teach, but Croghan teaches
additional data relating to at least one wound of the patient ([0057] teaches the system collects and stores data about a patient and the patient’s wounds and photos of the patient’s wounds using a wireless camera device).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Halperin the additional wound data of Croghan with the motivation to improve wound healing, prevent additional skin breakdown, prevent decline in overall condition and reduce pain which is specialized to each patient, as recognized by Croghan in [0044].
Regarding claim 24, Halperin and Croghan teach the limitations of claim 23.  Croghan further teaches
additional data relating to the at least one wound includes an image of the at least one wound ([0057] teaches collecting and storing data about a patient and the patient’s wounds and photos of the patient’s wounds using a wireless camera device).
.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin (US 2013/0267791 A1), in view Aarts et al. (WO 2017/153120 A1).
Regarding claim 29, Halperin teaches the limitations of claim 1.  Halperin does not explicitly teach, but Aarts teaches
the plurality of equipment further comprises a toilet monitor to monitor patient movement while the patient is seated on a toilet (p. 5, lns. 5-15 teach a sensor system comprising a set of sensors for detecting sitting and standing activities of a person in the room, or can be mounted to a toilet according to p. 5, ln 25 to p. 6, ln 10 in order to provide fall detection for the patient).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Halperin the ability to monitor patient movement while seated on the toilet as in Aarts with the motivation to improve the accuracy of detection of the timing at which sitting and standing activities take place, as recognized by Aarts on p. 3, lns. 22-23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0235871 A1 to Eden et al. discloses systems and methods for determining the risk of an infection for a patient and normalizing scores to a range.
US 2020/0253562 A1 to Newberry et al. discloses systems and methods for screening and predicting a severity of infection.
US 2020/0185074 A1 to Czerska discloses systems and methods for determining a risk score for patient conditions and includes the use of normalizing scores.


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686